Appeal from a decision of the Workmen’s Compensation Board which awarded minimal benefits for temporary partial disability on the grounds that the claimant’s testimony was incredible and therefore did not constitute substantial evidence. The record demonstrates that the Referee and members of the board had serious doubts as to the veracity of the claimant and disallowed benefits for the weeks where there was testimony that the claimant was employed. The board, however, as to its finding of partial disability relied upon the medical testimony of Doctors Jahss and Klein, whose opinions were not based entirely on the complaints of the claimant but also on their examinations of the claimant. There was, therefore, testimony which the board could and apparently did accept and which, in our opinion, constituted substantial evidence. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.